DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 7, 12, 15, and 29 - 31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0125801 to Kainz et al. in view of US 5,255,805 to Weiss et al.
	Regarding Claims 1 and 29.  Kainz et al. teaches an apparatus comprising:
	a metal substrate which may be a closure device such as a cap for a beverage container (Paragraph 0017 – 0018 and 0088); and
	one or more coating layers in the form of aqueous dispersion which may be applied to at least one surface of the metal substrate (Paragraph 0091).  The application of multiple coating layers to each side of the metal substrate, i.e. its interior and exterior sides, is thus readily envisioned by the reference.  This would encompass an embodiment, as is in the instant claims, in which three coating layers are applied to the exterior side of the metal substrate and at least one coating layer is applied to the interior of the metal substrate.  
The one or more coating layers in the form of aqueous dispersion in Kainz et al. include one or more base polymers (Paragraph 0017); thus, embodiments in which one base polymer or type of polymer is used is readily envisioned by the reference.  The base polymer may be an ethylene-acrylic acid copolymer and may be at least partially neutralized with a neutralizing base (Paragraph 0028).  Kainz et al. also sets forth ethylene-acrylic acid copolymers commercially available under the trade name PRIMACOR® as suitable ethylene-acrylic acid base copolymers (Paragraph 0027) and employs PRIMACOR® 5980I in the inventive examples, reporting it to have an acrylic acid content in the range of 19.5 to 21.5 weight percent (Paragraph 0093).  Before the effective filing date of the instantly claimed invention, it would have obvious to a person of ordinary skill in the art to provide PRIMACOR® 5980I as the single type of base polymer in the layers of the above described embodiment of Kainz et al.  The motivation would have been that Kainz et al. envisions the use of PRIMACOR® ethylene-acrylic acid copolymers as the base polymer in its coatings and thus selecting a single type thereof, e.g. PRIMACOR® 5980I, would simplify the process by reducing the number of ingredients needed to prepare the coatings.  See also Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) in which it was held that selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.
Kainz et al. does not expressly teach further including a wax and pigment in each of the layers of the particular embodiment described above.  However, in the disclosure, Kainz et al. does teach both waxes and pigments may be included in the inventive aqueous dispersions.  Suitable pigments include titanium dioxide (Paragraph 077), i.e. a white pigment.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to include a wax and pigment such as titanium dioxide in the aqueous dispersions which form the coating layers of the above described embodiment.  The apparatus would then comprise a first coating layer disposed over the exterior side of the metal substrate comprising an ethylene acrylic acid copolymer which is at least partially neutralized with a neutralizing base, pigment, and wax; a second coating layer disposed over the first coating layer also containing an ethylene acrylic acid copolymer which is at least partially neutralized with a neutralizing base, pigment, and wax; a third/over varnish coating layer disposed over the second coating comprising an ethylene acrylic acid copolymer which is at least partially neutralized with a neutralizing base, pigment, and wax; and at least one interior coating/lacquer layer disposed over the interior side of the metal substrate which also contains an ethylene acrylic acid copolymer which is at least partially neutralized with a neutralizing base, pigment, and wax.  The motivation to include a pigment such as titanium dioxide in each coating layer would be to provide a white color to the exterior and interior of the apparatus, while the motivation to include a wax in each layer would be that wax functions as a lubricant and therefore would facilitate the coating application process.
	As indicated above, Kainz et al. teaches the metal substrate may be a closure device such as a cap (Paragraph 0017 – 0018 and 0088) but does not specifically teach it is a screw cap closure formed using a deep drawing process.  However, Weiss et al. teaches the concept of forming a metal screw cap for a container via a deep drawing process (Column 1, Lines 4 – 12; Column 9, Lines 55 – 57).  Kainz et al. and Weiss et al. are analogous art as they are from the same field of endeavor, namely container devices.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to form the metal cap of Kainz et al. as a screw cap closure via a deep drawing process, as suggested by Weiss et al.  The motivation would have been that screw caps can provide a clear indication to the user that the container has been opened for the first time, as well as a convenient means for opening and resealing a container.
Regarding Claim 3.  Kainz et al. teaches the apparatus of Claim 1, wherein the ethylene acrylic acid copolymer in the first coating layer may be neutralized on a from 25 to 200 percent molar basis (Paragraph 0075).  
Regarding Claims 4 and 6.  Kainz et al. teaches the apparatus of Claim 1, wherein the ethylene acrylic acid copolymer in the first coating layer may be neutralized on a from 25 to 200 percent molar basis.  Suitable neutralizing agents for the ethylene acrylic acid copolymers include ammonium hydroxide and sodium hydroxide (Paragraph 0075). It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Furthermore, it has been held that differences in concentration generally will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at an acid concentration of 10%.). See also In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.) Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to select a lower neutralization degree for the ethylene acrylic acid copolymers of Kainz et al., e.g. 25 molar percent of the acrylic acid functional groups.  The motivation would have been that lower neutralization can provide for higher solids content dispersions as well as retention of a higher amount of carboxylic acid groups which can be desirable for many applications.
Regarding Claims 5, 30, and 31.  Kainz et al. teaches the apparatus of Claim 1, wherein the ethylene acrylic acid copolymer in the first coating layer may be neutralized on a from 25 to 200 percent molar basis (Paragraph 0075).  Again, it has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05) Before the effective filing date of the claimed invention, it would have been obvious to neutralize 100 mol% of the acrylic acid groups of the ethylene acrylic acid copolymers of Kainz et al.  When sufficient neutralizing agent is provided to neutralize 200 mol% of the acrylic acid groups of the ethylene acrylic acid copolymer, 100 mol% of the acrylic acid groups of the ethylene acrylic acid copolymer will be neutralized and thereby ionomers will provided.  The motivation would have been that increasing neutralization has been observed to improve dispersability of copolymers and neutralizing all (100 mol%) the acrylic acid groups will thus provide a copolymer in which dispersability is maximized.
Regarding Claims 7 and 15.  Kainz et al. teaches the apparatus of Claim 1.  With respect to the amount of acrylic acid which has neutralized by sodium hydroxide and ammonium hydroxide, it has been held that differences in concentration generally will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at an acid concentration of 10%.). See also In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to obvious to select appropriate amounts of ammonium hydroxide and sodium hydroxide to provide a neutralization degree at the lower end of the range disclosed by Kainz et al.  The motivation would have been that lower neutralization can provide for higher solids content dispersions as well as retention of a higher amount of carboxylic acid groups which can be desirable for many applications.
Regarding Claim 12.  Kainz et al. teaches the apparatus of Claim 11 wherein wax may be included in the coating layers may be carnauba wax (Paragraph 0077).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0125801 to Kainz et al. in view of US 5,255,805 to Weiss et al., as applied to Claim 1 above, and further in view of US 6,852,792 to Capendale et al.
Regarding Claim 8.  Kainz et al. teaches the apparatus of Claim 11 but is silent regarding the weight percentage of ethylene acrylic acid copolymer in the coating layers.  However, Capendale et al. also teaches the concept of providing an aqueous coating comprising an ethylene acrylic acid copolymer.  In Example 1, the composition is specifically comprised of 90 grams ethylene-acrylic acid (EAA) copolymer, 360 grams water, and 11.5 grams ammonium hydroxide.  The EAA copolymer can thus be calculated to comprise roughly 19.5 weight percent of the dispersion.  Kainz et al. and Capendale et al., namely apparatuses in which substrates are coated with compositions comprising ethylene-acrylic acid copolymers.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the ethylene acrylic acid copolymer in the coating layers of Kainz et al. in the weight percentage disclosed by Capendale et al.  The motivation would have been that Capendale et al. shows that this is a suitable amount of ethylene acrylic acid copolymer in aqueous dispersions which are used as coatings for substrates such as metal.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0125801 to Kainz et al. in view of US 5,255,805 to Weiss et al., as applied to Claim 1 above, and further in view of US 5,776,604 to Lu et al.
Regarding Claim 10.  Kainz et al. teaches the apparatus of Claim 1 but does not teach expressly teach a suitable amount of titanium dioxide pigment to be provided in the coating layers.  However, Lu et al. also teaches a coating composition in which titanium dioxide is included in amount of 32 weight percent relative to the weight of the ethylene-acrylic acid (EAA) copolymer (see Example 3).  Kainz et al. and Lu et al. are analogous art as they are from the same field of endeavor, namely apparatuses in which substrates are coated with compositions comprising ethylene-acrylic acid copolymers.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include titanium dioxide as a pigment in the coating compositions of Kainz et al. in the amount taught by Lu et al.  The motivation would have been that titanium dioxide will provide the coating composition with a white color.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0125801 to Kainz et al. in view of US 5,255,805 to Weiss et al., as applied to Claims 1 and 12 above, and further in view of US 2007/0042142 to O’Brien et al.
Regarding Claims 11 and 13.  Kainz et al. teaches the apparatus of Claims 1 and 12 wherein wax may be included in the composition but does not teach expressly teach a suitable amount of wax to be provided in the coating layers.  However, O’Brien et al. also teaches a coating composition in which a wax, preferably carnauba wax, is included in an amount of preferably as low as 2 weight percent based on the entire weight of the coating (Paragraph 27).  Kainz et al. and O’Brien et al. are analogous art as they are from the same field of endeavor, namely apparatuses in which substrates are coated with compositions comprising ethylene-acrylic acid copolymers.  Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to include carnauba wax in the coating layers of Kainz et al. in the minimum preferred amount taught by O’Brien et al. The motivation would have been that O’Brien et al. shows this is a minimum amount of a preferred type of wax for use in ethylene-acrylic acid copolymer coating compositions to promote lubricity (Paragraph 27).

Claims 32 – 34 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0125801 to Kainz et al. in view of US 5,255,805 to Weiss et al., as applied to Claim 1 above, and further in view of US 2015/0239272 to Selepack et al.
Regarding Claims 32 – 34.  Kainz et al. teaches the apparatus of Claim 1, wherein the apparatus may correspond to a beverage container with a lid (Paragraph 0088) but does not expressly teach providing a printing ink during the manufacture thereof.  However, Selepack et al. teaches the concept of providing food containers with a UV-curable ink onto the metal substrate itself or under a varnish coating (Paragraph 0038; 0082; and 0102).  Kainz et al. and Selepack et al. are analogous are as they are from the same field of endeavor, namely food and beverage containers.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the beverage container in Kainz et al. with printing ink as taught by Selepack et al.  The motivation would have been that the provision of printing ink would allow for the customization of the appearance of the containers produced.
 
Response to Arguments
Applicant's arguments filed January 31, 2022 have been fully considered but they are not persuasive because:
A) In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant argues that Kainz et al. does not teach or suggest a sheet metal formed into a screw cap closure using a deep drawing process.  However, the outstanding rejection is based upon a combination of references, with Weiss et al. being relied upon to teach the aforementioned limitation.
B) Applicant argues that Kainz et al. fails to disclose, teach, or suggest the specific configuration of coating layers recited in independent Claim 1.  However, it is the Office’s position that such a configuration may be readily envisioned from the reference disclosure.  Kainz et al. teaches one or more coating layers in the form of aqueous dispersion which may be applied to at least one surface of the metal substrate (Paragraph 0091).  The application of multiple coating layers to each side of the metal substrate, i.e. its interior and exterior sides, is thus readily envisioned by the reference.  This would encompass an embodiment, as is in the instant claims, in which three coating layers are applied to the exterior side of the metal substrate and at least one coating layer is applied to the interior of the metal substrate.  
C) Applicant argues that Kainz et al. may indicate that lubricants and pigments can be used but fails to teach or suggest the specific configuration of coating layers, materials, pigments, and waxes.  However, in addition to the reference expressly disclosing lubricants and pigments in its coatings, the outstanding and present rejections provide specific motivation for including these elements in each of the coating layers of Kainz et al. (see, for example, pages 4 – 5 of the Non-Final Office action).  It is respectfully submitted that the Supreme Court has emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art," Id. at 415, 82 USPQ2d at 1395.  The Supreme Court additionally reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."  KSR International Co. v. Teleflex Inc. (KSR), 415-16 U.S. 398, 82 USPQ2d 1385 (2007).  
D) Applicant also argues that Kainz et al. does not disclose, teach, or suggest the claimed composition in which each of the recited layers comprises a single type of polymer having an acrylic acid content of 19.5 to 21.5 weight percent.  
Applicant notes that such a polymer is disclosed in Paragraph 0093 but these coating compositions are also required to include at least one additional polymer.  However, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (MPEP 2123) Thus, the disclosure of Kainz et al. is not limited to the examples provided.  
As discussed in the rejection of Claim 1 under 35 U.S.C. 103 above, Kainz et. al. teaches the one or more coating layers include one or more base polymers (Paragraph 0017); thus, embodiments in which one base polymer (or type of polymer) is used is readily envisioned by the reference.  The base polymer may be an ethylene-acrylic acid copolymer and may be at least partially neutralized with a neutralizing base (Paragraph 0028).  Kainz et al. also sets forth ethylene-acrylic acid copolymers commercially available under the trade name PRIMACOR® as suitable ethylene-acrylic acid base copolymers (Paragraph 0027) and employs PRIMACOR® 5980I in the inventive examples, which it reports to have an acrylic acid content in the range of 19.5 to 21.5 weight percent (Paragraph 0093).  It is then the Office’s position that, before the effective filing date of the instantly claimed invention, it would have obvious to a person of ordinary skill in the art to provide PRIMACOR® 5980I as the single type of base polymer in the coating layers of Kainz et al.  The motivation would have been that Kainz et al. envisions the use of PRIMACOR® ethylene-acrylic acid copolymers as the base polymer in its coatings and thus selecting a single type thereof, e.g. PRIMACOR® 5980I, would simplify the process by reducing the number of ingredients needed to prepare the coatings.  
E) With respect to applicant’s arguments that the other applied prior art references fail to remedy the deficiencies of Kainz et al. and Weiss et al., the alleged deficiencies have been addressed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A RIOJA/Primary Examiner, Art Unit 1764